Citation Nr: 0942408	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  97-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
February 9, 1996, and in excess of 20 percent since February 
9, 2006, for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to 
December 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the Veteran's claim for a rating in excess 
of 10 percent for a cervical spine disability.  An August 
1996 rating decision increased the disability rating from 10 
to 20 percent for a cervical spine disability, effective 
February 9, 1996.  However, as that grant does not represent 
a total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In November 2005, this matter was remanded 
by the Board for further development.  In September 2006, the 
Veteran testified before the Board at a hearing held at the 
RO.


FINDINGS OF FACT

1.  From February 3, 1994, the date of the increased rating 
claim, to February 8, 1996, the Veteran's cervical spine 
disability was manifested by no more than slight limitation 
of motion of the cervical spine or no more than mild 
intervertebral disc syndrome.

2.  Since February 9, 1996, the Veteran's cervical spine 
disability has been manifested by no more than moderate 
limitation of motion of the cervical spine, with forward 
flexion to 35 degrees.  It has not been productive of any 
incapacitating episodes within any 12-month period.  There 
have been no findings of ankylosis or complete bony fixation 
of the spine.

3.  Since September 23, 2002, the Veteran's cervical spine 
disability has been manifested by neurological impairment of 
the right upper extremity which approximates no more than 
mild incomplete paralysis of the upper radicular nerve (the 
fifth and sixth cervicals).

CONCLUSIONS OF LAW

1.  From February 3, 1994, to February 8, 1996, the criteria 
for a rating higher than 10 percent for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5285, 5290, 
5293 (1994).

2.  Since February 9, 1996, the criteria for a rating higher 
than 20 percent for the orthopedic manifestations of a 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
DCs 5285, 5290, 5293 (2002 and 2003), 5235, 5237, 5242, 5243 
(2009).

3.  Since September 23, 2002, the criteria for a rating of 20 
percent, but no more, for mild incomplete paralysis of the 
upper radicular nerve of the right upper extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, DC 8510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2004 and June 2009, after the initial adjudication of 
the increased rating claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 and June 2009.  It is therefore inherent 
in the claim that the Veteran had actual knowledge of the 
rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).
Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in May 1996, April 1998, July 1998, June 2003, 
August 2004, and August 2009.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).
With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2009).  For the purpose of rating 
disability from arthritis, the cervical spine is considered a 
group of minor joints, ratable on a parity with a major 
joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.
The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The Board has evaluated the Veteran's cervical spine 
disability under multiple diagnostic codes to determine if 
there is any basis to increase the assigned rating.  Such 
evaluations involve consideration of the level of impairment 
of a Veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2009).

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office 
of General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The most favorable regulation will be applied after 
the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when mild; a 20 percent 
rating when moderate, with recurrent attacks; and a 40 
percent rating when severe, with recurring attacks with 
intermittent relief.  A 60 percent rating was warranted for 
IDS that was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).

Effective September 23, 2002, the rating criteria for the 
evaluation of Intervertebral Disc Syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A rating of 20 percent was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5293 (2003).

That regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5235 (vertebral fracture or dislocation), 5237 
(lumbosacral or cervical strain) and 5243 (intervertebral 
disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for Intervertebral Disc Syndrome (DC 5243), permits 
rating under either the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5235, 
5237, 5242, 5243 (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 
rating of 20 percent is warranted where the evidence shows 
there is forward flexion of the cervical spine greater than 
15 degrees, but not greater than 30 degrees; or the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A rating 
of 30 percent is warranted where forward flexion of the 
cervical spine is 15 degrees or less, or, for favorable 
ankylosis of the entire cervical spine.  Finally, a rating of 
40 percent is warranted for unfavorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a.

When rating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
Normal ranges of motion for each component of spinal motion 
provided are the maximum usable for calculating the combined 
range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2 
(2009).

February 3, 1994, to February 8, 1996

For the period under consideration, the Veteran's cervical 
spine disability has been rated as 10 percent disabling under 
Diagnostic Code 5290, which contemplates limitation of motion 
of the cervical spine.  38 C.F.R. § 4.71a, DC 5290 (1994).  
Other applicable diagnostic codes include DC 5285, that 
pertains to fracture of the cervical vertebra and DC 5293, 
that pertains to Intervertebral Disc Syndrome.  38 C.F.R. 
§ 4.71a, DCs 5285, 5290, 5293 (1994).

It has not been contended or shown in this case that the 
Veteran has complete bony fixation of the spine (DC 5286) or 
ankylosis of the cervical spine (DC 5287).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable.

VA medical records dated from August 1992 to March 1995 are 
negative for any findings, complaints, or treatment for a 
cervical spine disability.  However, a January1996 report 
reflects the Veteran's complaints of cervical spasm and neck 
pain for which he was placed in traction for six weeks.  The 
impression was prior C2-C3 fracture with intermittent 
cervical spine muscle spasm.

Under the old schedular criteria of DC 5285, residuals of 
vertebral fracture with cord involvement resulting in 
bedridden status or necessitating the use of long leg braces 
warranted a 100 percent disability rating.  Without cord 
involvement, if there was abnormal mobility requiring neck 
brace (jury mast), a 60 percent disability rating was 
assigned.  In other cases the condition was to be rated in 
accordance with definite limited motion or muscle spasm, with 
10 percent being added for demonstrable deformity of a 
vertebral body.  For limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71 (a), DC 5285, (Note).  However, there is no 
evidence that the Veteran's spinal cord was affected by his 
cervical fracture, or that any cervical fracture residuals 
required a neck brace or resulted in abnormal mobility or 
demonstrable deformity of the vertebral body.  Accordingly, 
the old schedular criteria of DC 5285 cannot serve as a basis 
for an increased rating for the period under consideration.

Under the old schedular criteria of DC 5290, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of cervical motion.  38 C.F.R. § 4.71a, DC 5290.  
Records dated in January 1996 reflect complaints of cervical 
spasm and neck pain and indicate that the Veteran was in 
traction for six weeks.  Since the medical records are 
negative for any range of motion findings, the Board 
concludes that the Veteran's limitation of motion does not 
rise to the level of moderate, even when taking into account 
any additional loss of function due to pain and other 
factors.  There is no evidence of any additional limitation 
due to pain, fatigue, weakness, or lack of endurance that 
would warrant a finding of moderate limitation of motion.  
Accordingly, the old schedular criteria of DC 5290 cannot 
serve as a basis for an increased rating for the period under 
consideration.

Under the old schedular criteria of DC 5293, a higher rating 
of 20 percent was not warranted unless there was moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293.  VA medical records dated in 
January 1996 show that the Veteran was in traction for six 
weeks due to cervical muscle spasms and neck pain.  The 
impression was prior C2-C3 fracture with intermittent 
cervical spine muscle spasm.  However, the Board finds that 
the evidence does not show moderate intervertebral disc 
syndrome with recurring attacks.  The Veteran's condition 
more nearly approximated a mild intervertebral disc syndrome 
because the evidence shows that he had only one flare-up in 
January 1996 which was not frequent enough to rise to the 
level of a moderate condition.  As there is no evidence of 
moderate intervertebral disc syndrome with recurring attacks, 
the Board finds that the old schedular criteria of DC 5293 
cannot serve as a basis for an increased rating for the 
period under consideration.

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the Veteran was treated for muscle spasms and neck 
pain in January 1996, the evidence does not show that he 
suffered any additional loss of cervical spine motion on 
repetitive use.  While there is no evidence of additional 
limitation of motion, incoordination, or fatigability, the 
Board has considered the Veteran's complaints of pain, in 
determining that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board 
finds that there is no basis for assigning a rating in excess 
of 10 percent because the evidence does not show that the 
Veteran's cervical spine disability had a moderate limitation 
of motion as required for a higher rating.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's cervical spine 
disability has warranted no more than a 10 percent rating at 
any time during the period under consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board finds that the preponderance of 
the evidence is against the claim for increase, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Since February 9, 1996

For the period under consideration, the Veteran's cervical 
spine disability has been rated as 20 percent disabling under 
Diagnostic Code 5290, which contemplates limitation of motion 
of the cervical spine.  38 C.F.R. § 4.71a, DC 5290 (1996).  
Other applicable diagnostic codes include DC 5285, that 
pertains to fracture of the cervical vertebra and DC 5293, 
that pertains to intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DCs 5285, 5290, 5293 (1994).

It has not been contended or shown in this case that the 
Veteran has complete bony fixation of the spine (DC 5286) or 
ankylosis of the cervical spine (DC 5287).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable.

VA medical records include a February 1996 x-ray examination 
of the cervical spine that revealed spurs and narrow C5-C6 
spaces with encroachment upon neural foramina at that level 
with partial fusion.  At that time, the Veteran complained of 
pain and numbness in the right shoulder, hand, and fingers, 
but denied any weakness.  On neurological examination, 
cranial nerves II through XII, deep tendon reflexes, and 
coordination were intact.  The impression was C5-6 sensory 
radiculopathy.  In March 1996, the Veteran complained of 
right neck and arm pain.  In an April 1996 statement, the 
Veteran indicated that he had neck pain for the past three to 
four months and had missed time from his job.  VA medical 
records dated in May 1996 reflect complaints of unbearable 
right neck, shoulder, and scapula pain, but the Veteran 
denied any radiation of pain or weakness in the right arm and 
denied any difficulty grasping small items.  It was noted 
that an MRI in 1996 showed degenerative disc disease in C6-C7 
and disc impingement.

The Veteran underwent a VA spine examination in May 1996 at 
which time he complained of neck pain and right upper 
extremity radiculitis, numbness, and tingling fingers.  On 
examination, there was pain on motion of the neck, but 
reflexes of the biceps and triceps were within normal limits.  
On range of motion of the cervical spine, there was no spasm.  
Flexion, extension, and lateral flexion bilaterally was to 30 
degrees.  Left lateral rotation was to 50 degrees, while 
right lateral rotation was to 30 degrees.  An x-ray 
examination of the cervical spine showed spurs and narrowing 
at C5-6 with degenerative disease.  The Veteran was diagnosed 
with degenerative disease of the cervical spine with disc 
herniation and radiculitis at C5-C6.

VA medical records dated in April 1997 reflect the Veteran's 
complaints of right-sided neck pain that extended down the 
right arm.  However, he was not in any acute distress and was 
diagnosed with neck discomfort status post cervical fracture.

The Veteran and his spouse testified before the Board in 
February 1998, at which time the Veteran testified that he 
sought a physician's care three or four times a month.  He 
further testified that he missed work once or twice a month 
due to his neck condition.  He denied receiving physical 
therapy, but indicated that he used pain relievers.  In an 
April 1996 statement the Veteran indicated that he had neck 
pain for the past three to four months and had missed time 
from his job.

The Veteran underwent a VA spine examination in April 1998 at 
which time it was noted that he was involved in a motor 
vehicle accident during service and was treated with traction 
and about six weeks duration followed by a brace and a 
cervical collar for three and one-half months.  At that time, 
he complained of neck pain and right upper extremity 
numbness.  Intermittent pain was exacerbated at night and 
treated with Naprosyn.  On examination, the cervical spine 
had a normal range of motion and was mildly painful at the 
extremes of extension and right lateral rotation.  There was 
mild tenderness on palpation at the right sided cervical 
paraspinals.  An MRI of the cervical spine in 1996 indicated 
right-sided C5-6, and C6-7 osteophytic ridge disc complexes 
with extension in the right foramina at C6-7.  The diagnosis 
was degenerative joint disease of the cervical spine with 
right-sided radiculopathy.

The Veteran also underwent a VA peripheral nerves examination 
in April 1998.  He presented with a ten-year history of right 
C4 pain with radiation.  Cervical and right upper extremity 
pain flared up three to four times per month with distal arm 
numbness during painful episodes consistent with cervical 
degenerative joint disease.  On examination, there was mild 
tenderness at the C2-3 facets and right C5-6 and C6-7 facets.  
The cervical spine had a full range of motion.  Strength was 
5/5 with deep tendon reflexes +2 bilaterally, with plantar 
flexors touch and pin prick "okay."  The diagnoses were 
right cervical radiculopathy, C7 distribution, secondary to 
degenerative disc disease cervical spine; and deferred pain 
secondary to cervical facet syndrome.
The Veteran underwent a VA spine examination in July 1998, at 
which time he complained of intermittent pain and stiffness 
for which he took Naprosyn.  Pain was precipitated by 
excessive activities and the Veteran limited his movement of 
his cervical spine.  Range of motion testing of the cervical 
spine was 30 degrees in all directions with mild pain.  Pain 
and stiffness were limiting factors and there was mild 
tenderness on palpation at the bilateral cervical 
paraspinals.  The diagnosis was post-traumatic degenerative 
disc disease of the cervical spine.  On neurological 
examination, there was full range of motion of the cervical 
spine with tenderness at C2-3, C3-4, and C4-5 facets 
bilaterally.

VA medical records dated in September 1998 and October 1998 
reflect the Veteran's complaints of neck pain of three to 
four years duration rated as an eight out of ten on the pain 
scale.  On neurological examinations in January 2000 and 
February 2002, deep tendon reflexes were 2+ and motor 
strength was 5/5 in all extremities.  In January 2003, the 
Veteran complained of neck pain.  On neurological 
examination, cranial nerves were intact and strength was 5/5 
all over.  Deep tendon reflexes were 2/4 in both the upper 
lower extremities and no sensory deficits were noted.

The Veteran underwent a VA spine examination in June 2003, at 
which time he presented with complaints of neck pain and 
achiness treated with Naprosyn and a soft neck collar at 
night.  His functional limitations included walking four to 
five blocks and it was noted that he was employed at the post 
office, the duties of which consisted of heavy pushing which 
aggravated his pain at times.  Range of motion testing of the 
cervical spine revealed full flexion with pain on the right 
over 30 degrees; and 20 degrees extension, bilateral and 
lateral flexion, and rotation, with pain over 15 degrees.  
Additional limitations included pain and a lack of endurance.  
There was tenderness at the right cervical paraspinals.  The 
Veteran was diagnosed with degenerative disc disease of the 
cervical spine with herniated nucleus pulposus at the C6-7 
level, with right-sided radiculopathy.

The Veteran underwent a VA spine examination in August 2004, 
at which time he complained of neck pain with flare-ups of 
varying intensity precipitated by excessive activities and 
alleviated by medication.  The Veteran walked unaided and 
used a neck collar at night.  It was noted that he was still 
employed at the post office.  Range of motion testing of the 
cervical spine revealed 45 degrees forward flexion and left 
and right lateral flexion, with pain at 15 degrees; and 80 
degrees left and right lateral rotation, with pain at 15 
degrees.  Range of motion was additionally limited by 
intermittent pain and his neck was stiff.  The Veteran was 
diagnosed with degenerative disc disease at C5-6 and C6-7 
levels.

VA medical records include a September 2004 neurological 
examination that was negative for any cranial nerves or motor 
or sensory deficits.  Deep tendon reflexes were 2+ and the 
Veteran was diagnosed with cervicalgia.  In February 2005, 
the Veteran indicated that he missed two to three days of 
work each month due to headaches.  In December 2005, his neck 
pain was under control with medication.  In June 2006, the 
Veteran complained of neck pain that radiated down the right 
arm with numbness and weakness.

In September 2006, the Veteran testified before the Board 
that he had never been hospitalized for treatment of his 
cervical spine disability and did not undergo any surgeries.  
He further testified that he took pain medication that helped 
to control his pain and that he used a heating pad maybe once 
or twice a week.  He testified that after twenty-eight years 
of employment with the post office as a dispatcher and clerk, 
he had only six hours of sick leave left.

VA medical records dated in March 2008 reflect the Veteran's 
complaints of pain and stiffness from the left neck to the 
shoulder.  The Veteran indicated that he might have strained 
his neck at work and rated his pain as a nine out of ten on 
the pain scale.

In a May 2009 statement, the Veteran claimed that he needed 
an operation on his cervical spine, but did not indicate when 
the operation was scheduled or provide medical records in 
support of his claim.

The Veteran underwent a VA spine examination in August 2009, 
at which time he presented with complaints of neck pain with 
radiation to the right upper extremity described as chronic 
and moderate in severity.  The Veteran denied any 
incapacitating episodes in the past twelve months and his 
treatment consisted of NSAIDS and Tramadol.  He claimed that 
he had flare-ups during which he had increased pain and some 
additional limitation, but they varied in severity, 
frequency, and duration.  The Veteran also complained of 
occasional numbness of the bilateral lower extremities with 
the right worse than the left.  Range of motion of the 
cervical spine revealed 35 degrees forward flexion with pain; 
45 degrees extension, with pain at 30 degrees; 45 degrees 
left and right lateral flexion; and 80 degrees left and right 
lateral rotation, with pain at 35 degrees.  There was 
tenderness at the right cervical paraspinals and on 
neurological examination there was decreased sensation in the 
upper right extremity in no particular nerve distribution.  
However, there was no additional limitation of range of 
motion with repetitive motion.  Motor examination revealed 
decreased right deltoid muscle power to 4-/5, secondary to 
guarding.  Reflexes were 3+ throughout the extremities.  An 
MRI of the cervical spine in June 2009 showed fusion at C2-3 
that was thought to be congenital; and degenerative disc and 
joint disease at levels C2-3 through C6-7 with a herniated 
nucleus pulposus at the C4-5 level with severe spinal 
stenosis at the C5-6 and C6-7 levels.  The diagnosis was 
multilevel disc disease and degenerative joint disease of the 
cervical spine with a herniated nucleus pulposus at C4-5, 
with severe spinal stenosis at the C5-6 and C6-7 levels.

Under the old schedular criteria of DC 5285, residuals of 
vertebral fracture with cord involvement resulting in 
bedridden status or necessitating the use of long leg braces 
warrant a 100 percent disability rating.  Without cord 
involvement, if there is abnormal mobility requiring neck 
brace (jury mast), a 60 percent disability rating is 
assigned.  Otherwise, residuals of thoracic fracture with no 
spinal cord involvement are to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  For 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. § 4.71 (a), 
Code 5285 (2003) (Note).  However, there is no evidence that 
the Veteran's spinal cord was affected by his cervical 
fracture.  Furthermore, while the Veteran has indicated that 
he wears a soft collar at night, the evidence does not 
demonstrate that the fracture residuals have required a neck 
brace or resulted in abnormal mobility or demonstrable 
deformity of the vertebral body.  Accordingly, the Board 
finds that the old schedular criteria of DC 5285 cannot serve 
as a basis for an increased rating for the period under 
consideration.

Under the old schedular criteria of DC 5290, a higher rating 
of 30 percent was not warranted unless there was severe 
limitation of cervical motion.  38 C.F.R. § 4.71a, DC 5290.  
On VA spine examination in May 1996, the Veteran's cervical 
spine had 30 degrees flexion and extension; 30 degrees 
lateral flexion bilaterally; and 30 degrees and 50 degrees 
left and right lateral rotation, respectively.  Range of 
motion testing on VA spine examination in June 2003 revealed 
full flexion with pain on the right over 30 degrees; and 20 
degrees extension, bilateral and lateral flexion, and 
rotation, with pain over 15 degrees.  Additional limitations 
included pain and lack of endurance.  On VA spine examination 
in August 2004, range of motion testing revealed 45 degrees 
forward flexion and left and right lateral flexion, with pain 
at 15 degrees; and 80 degrees left and right lateral 
rotation.  Range of motion was additionally limited by 
intermittent pain.  On VA spine examination in August 2009, 
range of motion testing revealed 35 degrees with pain; 45 
degrees extension with pain; 45 degrees left and right 
lateral flexion; and 80 degrees left and right lateral 
rotation with pain.  Range of motion was the cervical spine 
was the most limited in May 1996 with left and right lateral 
rotation to 30 degrees, and in June 2003 with bilateral and 
lateral flexion and rotation limited to 20 degrees with pain 
over 15 degrees.  However, the Board has considered the 
Veteran's complaints of pain, as well as all evidence of 
record related to limitation of motion, incoordination, 
fatigability, and pain on motion in determining that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an increased rating.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Accordingly, the old schedular 
criteria of DC 5290 cannot serve as a basis for an increased 
rating for the period under consideration because severe 
limitation of cervical spine motion was not shown.

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's cervical spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion on VA examination in June 2003, August 
2004, and August 2009 fall within the requirements for a 20 
percent rating: forward flexion greater than 15 degrees but 
not greater than 30 degrees; or the combined range of motion 
of the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Therefore, DCs 5237 and 5242 
cannot serve as a basis for an increased rating.  38 C.F.R. 
§ 4.71a (2009).

Under the old schedular criteria of DC 5293, a higher rating 
of 40 percent was not warranted unless there was severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  VA medical 
records include a February 1996 neurological examination 
showed that cranial nerves II through XII were intact.  Deep 
tendon reflexes and coordination were also intact.  The 
impression was C5-6 sensory radiculopathy.  On VA spine 
examination in May 1996, the Veteran complained of right neck 
pain, but denied any radiation of pain or any weakness in the 
right arm and denied any difficulty grasping small items.  He 
was diagnosed with degenerative disease of the cervical spine 
with disc herniation and radiculitis at C5-6.  On VA spine 
examination in April 1998, the Veteran complained of 
intermittent neck pain that was exacerbated at night.  He was 
diagnosed with degenerative joint disease of the cervical 
spine with right-sided radiculopathy.  On VA peripheral 
nerves examination in April 1998, he complained of cervical 
pain that flared up three to four times per month with distal 
arm numbness during painful episodes consistent with cervical 
degenerative joint disease.  On neurological examination in 
January 2000 and February 2002, deep tendon reflexes were 2+ 
and motor strength was 5/5 in all extremities.  Neurological 
examination in January 2003 revealed that cranial nerves were 
intact and strength was 5/5 throughout the extremities.  On 
VA examination in June 2003, the Veteran complained of neck 
pain and aches.  He was diagnosed with degenerative disc 
disease of the cervical spine with herniated nucleus pulposus 
at the C6-7 level and right-sided radiculopathy.  On 
neurological examination in September 2004, there was no 
cranial nerves deficit, no motor or sensory deficit, and deep 
tendon reflexes were 2+.  On VA spine examination in August 
2009, the Veteran presented with complaints of neck pain 
described as chronic and moderate in severity.  He indicated 
that he had flare-ups that varied in severity, frequency, and 
duration.  During flare-ups, he had increased pain and some 
additional limitation.  There was tenderness at the right 
cervical paraspinals and on neurological examination there 
was decreased sensation in the upper right extremity in no 
particular nerve distribution.  The Board finds that the 
evidence does not show severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  While 
intermittent radiculopathy of the upper right extremity has 
been shown, the evidence does not show a condition that would 
more nearly approximate recurring attacks as required by a 
higher rating of 40 percent.  Accordingly, the old schedular 
criteria of DC 5293 cannot serve as a basis for an increased 
rating for the period under consideration.

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations, along with ratings for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that 
diagnostic code, a 20 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least two weeks but less than four during the 
past 12 months.  A 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six during the 
past 12 months.  Incapacitating episodes are defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Here, there is no evidence that the Veteran had 
any incapacitating episodes or hospital admissions related to 
his cervical spine disability during any one-year period of 
the rating period under consideration.  Accordingly, he is 
not entitled to an increased rating under that diagnostic 
code.

A September 2003 revision to the intervertebral disc syndrome 
code stated that intervertebral disc syndrome (pre-
operatively or post-operatively) is to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.

For purposes of rating under DC 5243, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).

There is no evidence that the Veteran had any incapacitating 
episodes or hospital admissions related to his cervical spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under DC 5293 or the General Rating Formula for 
Diseases and Injuries of the Spine (in effect from September 
23, 2002, to September 26, 2003, and from September 26, 2003, 
through the present, respectively).  Therefore, it is 
necessary to determine whether the Veteran may be entitled to 
a higher rating if chronic orthopedic and neurologic 
manifestations are evaluated separately and combined with all 
other disabilities.

Turning first to the orthopedic manifestations, range of 
motion testing of the cervical spine on VA spine examination 
in June 2003 revealed full flexion with pain on the right 
over 30 degrees; and 20 degrees extension, bilateral and 
lateral flexion, and rotation, with pain over 15 degrees.  An 
August 2004 VA spine examination revealed 45 degrees flexion 
and left and right lateral flexion, with pain at 15 degrees; 
and 80 degrees left and right lateral flexion, with pain at 
15 degrees.  Range of motion was additionally limited by 
intermittent pain.  On VA spine examination in August 2009, 
range of motion testing revealed 35 degrees forward flexion 
with pain; 45 degrees extension, with pain at 30 degrees; 45 
degrees left and right lateral flexion; and 80 degrees left 
and right lateral rotation, with pain at 35 degrees.  There 
was no additional limitation of motion with repetitive 
motion.  Therefore, the Board finds that the requirements for 
a higher rating under the General Rating Formula, forward 
flexion of 15 degrees or less, or favorable ankylosis of the 
entire cervical spine, are not shown, and his disability 
would warrant a 20 percent rating for orthopedic 
manifestations when his additional limitation of motion due 
to pain is considered because while he was capable of motion 
slightly beyond 30 degrees (to 35 degrees), but began to 
experience limitation of motion due to pain at 15 degrees.  
Therefore, the Board resolves reasonable doubt in favor of 
the claimant and finds that his cervical flexion is limited 
to between 15 and 30 degrees when limitation due to pain is 
considered.  However, he is not limited to less than 15 
degrees of flexion for a higher rating.  38 C.F.R. § 4.71a, 
DC 5237 (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).

Diagnostic Codes 8510 and 8511 provide the rating criteria 
for paralysis of the upper and middle radicular groups, and 
therefore neuritis and neuralgia of those nerves.  Complete 
paralysis of the those nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, for the major arm, 
and as 20 percent, 30 percent, and 40 percent, for the minor 
arm, respectively.  38 C.F.R. § 4.124a, DCs 8510, 8511 
(2009).  Diagnostic Codes 8610 and 8611 refer to neuritis of 
the upper and middle radicular group nerves, and DCs 8710 and 
8711 refer to neuralgia of the upper and middle radicular 
nerves.

The Veteran has been diagnosed with right cervical 
radiculopathy.  Since the evidence in this case indicates 
that the Veteran is right handed, the Board will apply the 
criteria applicable to the major extremity.  38 C.F.R. § 4.69 
(2009) 

While the Veteran has described his radicular symptoms of the 
right upper extremity as recurrent, the Board finds that the 
objective medical evidence shows them to be more intermittent 
in nature.  On neurological examination in August 2009, there 
was decreased sensation in the upper right extremity in no 
particular nerve distribution.  Motor examination revealed 
decreased right deltoid muscle power to 4-/5, secondary to 
guarding.  However, reflexes were 3+ throughout the 
extremities.  Therefore, the Board finds that the Veteran's 
right upper extremity radiculopathy symptoms are primarily 
sensory in nature and compatible with an incomplete paralysis 
of the upper radicular nerve (5th and 6th cervicals) that is 
mild in degree.  Accordingly, the Board finds that the 
Veteran is entitled to a separate 20 percent rating for the 
neurological manifestations of right upper extremity 
radiculopathy under DC 8510.  The Board finds no evidence of 
organic changes, such as muscle atrophy or trophic changes 
that would warrant a higher rating.

The Board has determined that the Veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the Veteran has complained of flare-ups, and 
cervical spine range of motion was additionally limited by 
pain in June 2003 and August 2004, range of motion testing in 
August 2009 revealed no additional loss of motion on 
repetitive use.  The Board has considered the Veteran's 
complaints of pain, as well as all evidence of record related 
to limitation of motion, incoordination, fatigability, and 
pain on motion in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
increased rating greater than 20 percent.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Thus, the Board finds that there is no 
basis for assigning a rating in excess of 20 percent because 
the evidence does not show that the Veteran's range of motion 
with pain is limited to 15 degrees of flexion or less, or 
favorable ankylosis of the entire cervical spine as required 
for a higher rating; or that his cervical spine disability is 
manifested by a severe limitation of motion.  However, the 
Board finds that an additional 20 percent rating for 
neurologic residuals should be combined with the 20 pecent 
rating for cervical limitation of motion.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been frequently hospitalized for 
treatment of his cervical spine disability.  Neither does the 
record reflect marked interference with his employment due 
solely to his service-connected cervical spine disability.  
In an April 1996 statement the Veteran indicated that he had 
neck pain for the past three to four months and had missed 
time from his job.  He also submitted work slips that reflect 
annual and sick leave at the United States Postal service in 
February 1998, at which time he testified that he had missed 
work three or four times a month due to his cervical spine 
disability.  In February 2005, the Veteran indicated that he 
missed two to three days of work each month due to headaches.  
In September 2006, he testified that he had only six hours of 
sick leave left after twenty-eight years of employment.  
However, the objective evidence does not reflect that his 
cervical spine disability caused a marked interference with 
his employment beyond that contemplated by the assigned 
ratings.  While the Veteran submitted work slips that reflect 
annual and sick leave from employment, those slips do not 
indicate that the leave used was due solely to his cervical 
spine disability.  For these reasons, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the contentions of the Veteran and his 
spouse as to the severity of his cervical spine disability.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
however, neither the Veteran nor his spouse is competent to 
provide an opinion requiring medical knowledge, such as 
whether the current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experiences.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, their assertions 
do not constitute competent medical evidence in support of an 
increased rating for a cervical spine disability.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's cervical spine 
disability warrant no more than a 10 percent prior to 
February 9, 1996, and no more than a rating of 20 percent 
since February 9, 1996.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board further finds that the Veteran is entitled to a 
separate rating of 20 percent, but not greater, for 
radiculopathy of the right upper extremity since September 
23, 2002.  The Board has resolved all reasonable doubt in 
favor of the Veteran in making this decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

A rating in excess of 10 percent prior to February 9, 2009, 
and in excess of 20 percent since February 9, 2009, for 
orthopedic manifestations of a cervical spine disability, is 
denied.

A 20 percent rating, but not greater, for radiculopathy of 
the right upper extremity, pursuant to Diagnostic Code 8510, 
since September 23, 2002, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


